Exhibit 10.1


NON-QUALIFIED STOCK OPTION
 
 
 ENERGIZER HOLDINGS, INC. (the "Company"), effective January 14, 2005, grants
this Non-Qualified Stock Option to _______________ ("Optionee") to purchase a
total of _______ shares of Common Stock of the Company ("Common Stock") at a
price of $[closing price on date of grant] per share pursuant to its Energizer
Holdings, Inc. 2000 Incentive Stock Plan (the "Plan"). Subject to the provisions
of the Plan and the following terms, Optionee may exercise this Option from time
to time by tendering to the Company written notice of exercise together with the
purchase price in cash, or in shares of Common Stock at their Fair Market Value
as determined by the Nominating and Executive Compensation Committee (the
“Committee”), provided that such shares have been held for at least six months.
 
 

1. Normal Exercise. This Option becomes exercisable at the rate of 25% of the
total shares on January 14 in each of the years 2006, 2007, 2008 and 2009. This
Option remains exercisable through January 13, 2015 unless Optionee is no longer
employed by the Company, in which case the Option is exercisable only in
accordance with the provisions of paragraph 3 below.

 

2. Acceleration. Notwithstanding the above, any shares not previously forfeited
under this Option will become fully exercisable before the normal exercise dates
set forth in paragraph 1 hereof upon the occurrence of any of the following
events while Optionee is employed by the Company:

     
 

  a. death of Optionee;

  b. declaration, by the Committee, of Optionee's total and permanent
disability;

 

c. the voluntary termination of employment of Optionee at or after age 55;

 

d. a Change of Control; or

 

e. the involuntary termination of employment of Optionee, other than a
Termination for Cause. For purposes of this Option, involuntary termination
shall include (i) Optionee’s involuntary termination of employment with the
Company or an Affiliate which employs Optionee; or (ii) the sale or other
disposition of a majority of the stock or assets of an Affiliate which employs
Optionee. In no event shall transfers of employment between the Company and any
of its Affiliates, or the creation of a class of stock of the Company which
tracks the performance of an Affiliate, be deemed to constitute an involuntary
termination of employment.

 

3. Exercise After Certain Events. Upon the occurrence of any of the events
described below, any shares that are exercisable at that time shall remain
exercisable during the period stated below, but, in any event, not later than
January 13, 2015:

 

a. If Optionee's employment is terminated due to declaration of total and
permanent disability, death, or voluntary or involuntary termination of
employment (other than a Termination for Cause), such shares that are
exercisable (including any shares that are accelerated because of such events)
shall remain exercisable for five years thereafter; or

 

b. If Optionee’s employment is Terminated for Cause, or if the Committee
determines that this Option is forfeit pursuant to Section IV of the Plan
because Optionee engages in competition with the Company or an Affiliate, or
Optionee engages in any activity or conduct contrary to the best interests of
the Company or any Affiliate, such shares that are then exercisable shall remain
exercisable for seven days after such Termination or determination.

 

4. Forfeiture. This Option is subject to forfeiture for the reasons set forth in
Section IV.A.1, 3 or 4 of the Plan. If there is a declaration of forfeiture,
those shares that are exercisable at the time of the declaration may be
exercised as set forth in paragraph 3 above; all other shares are forfeited.

 

5. Definitions. Unless otherwise defined in this Non-Qualified Stock Option,
defined terms used herein shall have the same meaning as set forth in the Plan.

 
 “Change of Control” shall occur when (i) a person, as defined under securities
laws of the United States, acquires beneficial ownership of more than 50% of the
outstanding voting securities of the Company; or (ii) the directors of the
Company immediately before a business combination between the Company and
another entity, or a proxy contest for the election of directors, shall, as a
result thereof, cease to constitute a majority of the Board of Directors of the
Company of any successor to the Company.
 

6. Severability. The invalidity or unenforceability of any provision hereof in
any jurisdiction shall not affect the validity or enforceability of the
remainder hereof in that jurisdiction, or the validity or enforceability of this
Non-Qualified Stock Option, including that provision, in any other jurisdiction.
To the extent permitted by applicable law, the Company and Optionee each waive
any provision of law that renders any provision hereof invalid, prohibited or
unenforceable in any respect. If any provision of this Option is held to be
unenforceable for any reason, it shall be adjusted rather than voided, if
possible, in order to achieve the intent of the parties to the extent possible.

 
 
ACKNOWLEDGED AND ACCEPTED:                ENERGIZER HOLDINGS, INC.
 
____________________________
Optionee
         By:_________________________________
____________________________                           J. Patrick Mulcahy
Date                                      Chief Executive Officer
 

--------------------------------------------------------------------------------

Granted to Mr. Joseph Lynch and Mr. Ward Klein
